Citation Nr: 0630733	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  98-18 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for sleep disturbance, 
to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a skin rash on the 
legs, forearms, neck, abdomen, thighs and face, to include as 
due to an undiagnosed illness.

3.  Entitlement to service connection for chest pain, to 
include as due to an undiagnosed illness.

4.  Entitlement to service connection for bursitis of the 
right shoulder (claimed as right shoulder pain), to include 
as due to an undiagnosed illness.

5.  Entitlement to service connection for bilateral foot 
pain, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for left leg pain, to 
include as due to an undiagnosed illness.

7.  Entitlement to service connection for back pain, to 
include as due to an undiagnosed illness.

8.  Entitlement to service connection for sacroiliitis 
(claimed as bilateral hip pain), to include as due to an 
undiagnosed illness.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from November 1978 to June 
1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas, that denied entitlement to service connection for 
sleep disturbance; a skin rash on the legs, forearms, neck, 
abdomen, thighs and face; chest pain; shoulder pain; 
bilateral foot pain; left leg pain; back pain; and bilateral 
hip pain; on the basis that well-grounded claims had not been 
submitted.   

During the veteran's appeal, after passage of the Veterans 
Claims Assistance Act (VCAA), Public Law No. 106-475, 114 
Stat. 2096 (2000), which, among other things, eliminated the 
requirement of a well-grounded claim, the RO readjudicated 
the claims on the merits.

The veteran presented testimony at a personal hearing in 
September 2000 before a Decision Review Officer at the RO.  A 
copy of the hearing transcript was attached to the claims 
file.

The Board undertook development of the case in October 2002 
and remanded the case for additional development in September 
2003.   

The veteran had also appealed the denial of entitlement to 
service connection for a right ankle disorder in the August 
1996 rating decision.   In a February 2006 rating decision, 
the RO granted service connection and assigned a 
noncompensable evaluation for right ankle laxity as a 
residual of right ankle sprain, effective from July 1, 1995.  
Accordingly, this issue is no longer on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking entitlement to service connection for 
chronic multiple musculoskeletal pain, sleep disturbance and 
a skin rash on a direct basis and as a result of unknown 
environmental conditions to which she was exposed during her 
service in the Southwest Asia theater of operations 
(Operation Desert Storm/Desert Shield).  Under the provisions 
of specific legislation enacted to assist veterans of the 
Persian Gulf War, service connection may be established for a 
qualifying chronic disability resulting from an undiagnosed 
illness which became manifest either during active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War or to a degree of 10 percent or more during a 
specific presumption period.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(a)(1)(i).  Effective March 1, 2002, section 202 of the 
Veterans Education and Benefits Expansion Act of 2001, Public 
Law No. 107-103, 115 Stat. 976 (2001), amended 38 U.S.C. § 
1117 to expand the presumption period to September 30, 2011.

The amendments made to the provisions of the law pertaining 
to Persian Gulf War veterans, effective March 1, 2002, 
provided that, in addition to certain chronic disabilities 
from undiagnosed illness, service connection may also be 
granted for medically unexplained chronic multisymptom 
illness that is defined by a cluster of signs and symptoms, 
to include fibromyalgia, as well as for any diagnosed illness 
that the Secretary of Veterans Affairs determines by 
regulation warrants a presumption of service connection.

Although the RO stated in the supplemental statement of the 
case issued in February 2006 that the veteran had not claimed 
service connection for an undiagnosed illness or 
fibromyalgia, our review finds that the veteran stated in her 
notice of disagreement and substantive appeal that she was 
also claiming these issues as due to her service in the Gulf 
War.  Her representative wrote in May 2000 that service in 
the Persian Gulf was shown on the veteran's Form DD214, 
mentioned on her notice of disagreement and substantive 
appeal and she also referred to undiagnosed illness.  

In addition, the veteran responded in November 2001 to a 
letter regarding undiagnosed issues that everything should be 
in her service medical records and she did not have any other 
evidence to submit.  It does not appear that she has been 
afforded a Persian Gulf Health Registry Examination.  The RO 
indicated that the claim for these issues as due to an 
undiagnosed illness would be addressed as a separate claim.  
(See Report of Contact dated May 24, 2000.)  This claim is 
still pending.  Advancing different arguments at successive 
stages of the appellate process does not serve the interests 
of the parties and such a practice hinders the decision-
making process and raises the undesirable specter of 
piecemeal litigation.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991); Fugere v. Derwinski, 1 Vet. App. 103, 105 
(1990), aff'd, 972 F.2d 331 (Fed. Cir. 1992).  Thus, the 
service connection claims shown on the title page have been 
characterized to reflect the veteran's desire to pursue 
undiagnosed illness as a theory of causation.  A remand is 
necessary for further development and adjudication.  
Consideration of these matters together will ensure that the 
RO avoids piecemeal adjudication of the claims.  See Ephraim 
v. Brown, 82 F.3d 399 (Fed. Cir. 1996); Bagwell v. Brown, 9 
Vet. App. 337 (1996).

The Board notes that the veteran was diagnosed with 
fibromyalgia at a VA rheumatology clinic in September 2000 
and appears to meet the criteria for service connection on a 
presumptive basis under 38 C.F.R. § 3.317(B)(2).  The entry 
reflects that the veteran complained of pain all over and on 
examination she had multiple tender points wherever she was 
touched.  However, neither the diagnosis nor the clinical 
findings indicate specific areas of pain that were included 
in the diagnosis of fibromyalgia.  As the veteran's current 
claim includes service connection for pain in various parts 
of her body and sleep disturbance, the Board is unable to 
determine without further development which complaints of 
musculoskeletal pain are symptoms or manifestations of 
fibromyalgia and whether sleep disturbance and/or a skin rash 
are signs or symptoms of fibromyalgia or an undiagnosed 
illness.  VA's duty to assist a claimant includes providing a 
medical examination or obtaining a medical opinion when 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4) 
(2006).  

The veteran submitted additional private medical evidence 
regarding her claim which was received at the RO in April 
2006, within 60 days of issuance of a February 2006 
supplemental statement of the case (SSOC).  She contends that 
her complaints of left leg pain and back pain are residuals 
of an injury in service.  The recently submitted records also 
include a diagnostic impression of "arthralgia diffuse 
nature."  There is no indication that the veteran waived 
initial consideration of this evidence by the agency of 
original jurisdiction.  See 38 C.F.R. § 20.1304.  Although 
there is a notation on VA Form 8, Certification of Appeal 
regarding the relevancy of this evidence, the Board finds 
that, given the diagnosis of fibromyalgia and the veteran's 
current claims of multiple joint pain, the evidence is 
relevant.  It does not appear that the RO has considered this 
evidence with subsequent notification to the veteran, 
specifically issuance of an SSOC as required by 38 C.F.R. 
§ 19.31.    

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for a Persian Gulf 
Health Registry Examination.  Based on a 
review of historical records that show a 
diagnosis of fibromyalgia in September 
2000 and medical principles, the examiner 
should provide a medical opinion, with 
adequate rationale, as to the approximate 
date of onset and etiology of any 
diagnosed disorders including any 
relationship with the veteran's service; 
and a medical opinion as to whether the 
veteran manifests signs or symptoms of a 
medically unexplained illness.  

2. Schedule the veteran for an examination 
of her skin to assess the current nature 
and etiology of any skin disorder of the 
legs, forearms, neck, abdomen, thighs and 
face.  The claims folder must be provided 
to and reviewed by the examiner in 
conjunction with the examination.  The 
examiner should diagnose all current skin 
disorders, or the examiner should explain 
why there are no diagnoses as to any such 
alleged disorders.  The examiner should 
provide an opinion as to whether any skin 
disorder diagnosed is at least as likely 
as not (50 percent or greater probability) 
related to the veteran's service.  For any 
skin disorder present but that is not 
diagnosed, the examiner should provide an 
opinion as to whether it is a sign or 
manifestation of an undiagnosed illness.  

3.  Schedule the veteran for an 
examination by an appropriate specialist 
for evaluation of fibromyalgia.  The 
claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  The examiner should 
express an opinion as to (1) whether a 
diagnosis of fibromyalgia is appropriate; 
(2) whether there are widespread 
musculoskeletal pain and tender points, 
with or without associated fatigue, signs 
or symptoms involving skin, sleep 
disturbance, joint pain, stiffness, 
paresthesias, headache, irritable bowel 
symptoms, depression, anxiety, or 
Raynaud's like symptoms: that are 
constant, or nearly so, and refractory to 
therapy; that are episodic, with 
exacerbations often precipitated by 
environmental or emotional stress or by 
overexertion, but that are present more 
than one-third of the time; or that 
require continuous medication for control; 
(3) whether the veteran shows objective 
indications of a chronic disability 
manifested by muscle and/or joint pain; 
and (4) whether the veteran's arthralgias 
may be attributed to any other known 
clinical diagnosis (to include advancing 
age).  The examiner should specifically 
address the veteran's complaints of chest 
pain; right shoulder pain, diagnosed as 
bursitis; bilateral foot pain; left leg 
pain; back pain; and bilateral hip pain, 
diagnosed as sacroiliitis.  

The examiner is requested to provide a 
rationale for any opinion expressed.  If 
the examiner finds it impossible to 
provide any part of the requested opinion 
without resort to pure speculation, he or 
she should so indicate.

4.  For any conditions of musculoskeletal 
pain on appeal that are not attributed to 
fibromyalgia or are signs or symptoms of a 
medically unexplained illness, the veteran 
should be provided an orthopedic 
examination for the nature and etiology of 
such conditions.  The claims folder must 
be provided to and reviewed by the 
examiner in conjunction with the 
examination.  Following a review of the 
relevant medical evidence in the claims 
file, the medical history, the clinical 
evaluation, and any tests that are deemed 
necessary, the examiner is asked to opine 
(1) whether it is at least as likely as 
not (50 percent or more probability) that 
any current joint pain began during or is 
causally linked to any incident of or 
finding recorded during service (in her 
service medical records).  The examiner is 
requested to provide a rational for any 
opinion expressed.  If the examiner finds 
it impossible to provide any part of the 
requested opinion without resort to pure 
speculation, he or she should so indicate.

5.  In addition to the development above, 
if further development is required the RO 
should undertake it before further 
adjudication of the claims.  Thereafter, 
review the veteran's claim for entitlement 
to service connection for the issues on 
appeal, to include as due to an 
undiagnosed illness, with consideration of 
all additional evidence received since the 
February 2006 SSOC.  If the claim is 
denied, issue a supplemental statement of 
the case to the veteran and her 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

